                                              Case 3:18-cv-00610-DMS-KSC Document 13 Filed 06/14/19 PageID.64 Page 1 of 1

                                                Yana Hart, Esq. (SBN: 306499)
                                          1
                                                yana@westcoastlitigation.com
                                          2     Hyde & Swigart
                                                2221 Camino Del Rio South, Suite 101
                                          3     San Diego, CA 92108
                                          4     Telephone: (619) 233-7770
                                                Facsimile: (619) 297-1022
                                          5
                                          6     Attorneys for Plaintiff,
                                                Christopher Melingonis
                                          7
                                          8
                                                                    IN THE UNITED STATES DISTRICT COURT
                                          9                           SOUTHERN DISTRICT OF CALIFORNIA
                                         10
                                                   CHRISTOPHER MELINGONIS,                                 Case No.: 3:18-cv-00610-DMS-
                                         11
                                                   Individually and On Behalf of All                       KSC
                                         12        Others Similarly Situated,
HYDE & SWIGART




                                         13                          Plaintiff,
                 San Diego, California




                                         14        v.                                                      NOTICE OF VOLUNTARY
                                                                                                           DISMISSAL OF ACTION
                                         15        MILLENNIAL SOLUTIONS, LLC                               WITHOUT PREJUDICE
                                         16        d/b/a Global Business Lending,
                                                                                                           HON. DANA M. SABRAW
                                         17                          Defendant.
                                         18
                                         19
                                                        Plaintiff CHRISTOPHER MELINGONIS, hereby moves this Court to
                                         20
                                                dismiss the above entitled action without prejudice pursuant to FRCP 41(a).
                                         21             WHEREFORE, Plaintiff respectfully requests that this Court dismiss this
                                         22     action without prejudice.
                                         23
                                         24     Dated: June 12, 2019                                            HYDE & SWIGART, APC
                                         25
                                         26                                                                     By: /s/ Yana A. Hart
                                                                                                                 Yana A. Hart, Esq.
                                         27
                                                                                                                  Attorney for Plaintiff
                                         28
                                                 ______________________________________________________________________________________________________
                                                  NOTICE OF VOLUNTARY DISMISSAL                 - 1! of ! 1 -                 3:18-cv-00610-DMS-KSC
